Citation Nr: 0911500	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include under the provisions of 
38 U.S.C.A. § 1151.

2.  Entitlement to service connection for spine and spinal 
cord disability, with numbness of both legs, for accrued 
benefits purposes.

3.  Entitlement to service connection for headaches for 
accrued benefits purposes.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cervical lordosis for accrued benefits purposes.

5.  Entitlement to service connection for cervical lordosis 
for accrued benefit purposes.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
depressive neurosis for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1970 to March 
1971.  The appellant is the widow of the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  

Although the issue of service connection for headaches was 
originally denied in a September 1971 unappealed rating 
decision, the notice sent to the Veteran later in September 
1971 did not mention the denial of service connection for 
headaches.  Moreover, the issue was incorrectly treated as a 
new and material issue when denied in a November 1998 
unappealed rating decision.  Consequently, because the 
Veteran was not notified in September 1971 and the issue was 
incorrectly identified in November 1998, the Board finds that 
the issue of service connection for headaches has not been 
finally adjudicated and is a pending claim.  See 38 C.F.R. 
§ 3.160(c) (2008).

With respect to the claim for service connection for spine 
and spinal cord disability, the Board notes that the issue 
was originally denied in a May 2000 rating decision because 
the claim was not well grounded, and the Veteran was notified 
later in May 2000.  He did not timely appeal.  However, 
according to a May 2001 letter from VA, the issue was being 
reviewed de novo because the VCAA eliminated the well-
grounded requirement.  

The accrued issues on appeal involve an August 2001 rating 
decision, which denied the Veteran's claims for service 
connection for spine and spinal cord disability, depressive 
neurosis, cervical lordosis, and headaches.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  The veteran died thereafter, in February 
2005, and a June 2005 Board decision dismissed these claims 
because of the death of the Veteran.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  The 
appeal of these issues was continued on an accrued benefits 
basis by the appellant later in February 2005. 

Service connection for cervical lordosis was initially denied 
in an unappealed rating decision in September 1971; the 
Veteran was notified later in September 1971 but did not 
timely appeal.  An August 2007 Statement of the Case denied 
service connection for cervical lordosis on a de novo basis, 
and failed to provide the law and regulations on reopening, 
indicating that new and material evidence had been submitted 
with respect to the issue of service connection for cervical 
lordosis.  

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claim 
for service connection for cervical lordosis, such is not 
binding on the Board, and the Board must first decide whether 

evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received on the 
claim for service connection for cervical lordosis, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  

The claims for service connection for the cause of the 
Veteran's death, to include under the provisions of 
38 U.S.C.A. § 1151; for service connection for spine and 
spinal cord disability for accrued benefits purposes; for 
service connection for headaches for accrued benefit 
purposes; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
depressive neurosis for accrued benefit purposes; and the now 
reopened claim for service connection for cervical lordosis 
for accrued benefit purposes are being remanded to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for 
cervical lordosis was denied by an unappealed rating decision 
in September 1971.  

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for cervical lordosis, for 
accrued benefit purposes, has been received since the 
September 1971 rating decision.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for cervical lordosis, for 
accrued benefit purposes.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the appellant a letter in May 2006, prior to 
adjudication, which informed her of the requirements needed 
to establish entitlement to accrued benefits.  Although the 
appellant was not informed of the requirements for new and 
material claims, this is harmless error because of the Board 
action taken below.  No additional private medical records 
were subsequently added to the claims files after May 2006.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the appellant in the 
development of a claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the issue addressed decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2008).  


Analysis of the Claim

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2003).  Because the Veteran filed his request to 
reopen his claim in March 2001, the earlier version of the 
law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for cervical lordosis was 
originally denied by an unappealed rating decision in 
September 1971 because the disability was considered a 
developmental abnormality.  

The Veteran attempted to reopen a claim for the above-
noted disability in March 2001.  The issue was denied by 
rating decision in August 2001, and the Veteran timely 
appealed.

The evidence on file at the time of the September 1971 RO 
decision consisted of the Veteran's service treatment 
records and VA examination reports dated in May and August 
1971.

The Veteran's service treatment records reveal a November 
1970 notation of a neck injury seven months earlier.  
Although X-rays at the time were thought to show slight 
subluxation of C4-C5, the films were considered to be 
within normal limits on review by another doctor.  
Cervical spine X-rays in February 1971 were considered 
within normal limits.  

When examined by VA in May 1971, the diagnoses included 
narrow intervertebral disc, C4-C5 and C5-C6, and loss of 
normal cervical lordosis.

Evidence received since September 1971 consists of VA and 
private medical records dated from March 1998 to February 
2005.   

In order for a claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there 
would need to be evidence that, prior to his death, the 
Veteran had a cervical lordosis that was either incurred in 
or aggravated due to an event or incident of his period of 
active service.  

The medical evidence received since September 1971 
includes an April 2004 medical report from R.A.E., M.D., 
in which it is noted, after review of the Veteran's 
service treatment records and evaluation of the Veteran, 
that the Veteran had chronic neck and lumbar pain with 
possible left lumbar radicular symptoms.  Dr. E concluded 
that it was at least as likely as not that a portion of 
the Veteran's pain was due to his service parachute jump 
injury, although Dr. E could not say with certainty what 
portion of his pain was due to service injury.  

This April 2004 report is new and material.  This report 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Therefore, new and material evidence has been 
submitted and the claim for service connection for 
cervical lordosis for accrued benefit purposes is 
reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for cervical lordosis for accrued 
benefit purposes, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

The Board has found that new and material evidence to reopen 
the claim of entitlement to service connection for cervical 
lordosis for accrued benefit purposes has been submitted.  

Although the April 2004 medical statement is new and material 
with respect to the issue of service connection for cervical 
lordosis for accrued benefit purposes, this report do not 
provide any supporting rationale and is not specific enough 
on the issues of whether the Veteran's cervical lordosis 
and/or spine and spinal cord disability was caused or 
aggravated by his military service.  

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects, such as cervical 
lordosis, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
However, VA's General Counsel has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

With respect to the issue of service connection for headaches 
for the purpose of accrued benefits, the Board notes that the 
Veteran complained of headaches on service entrance and 
during service.  There are postservice headache complaints, 
and it was concluded on VA examination in February 2004 that 
the Veteran had chronic pain syndrome, likely part of a 
functional somatic syndrome, with headaches seemingly related 
to his neck complaints.  However, there is no clear nexus 
opinion on whether the Veteran's preexisting headaches were 
aggravated by service.
The issues of entitlement to service connection for the cause 
of the Veteran's death, to include under the provisions of 
38 U.S.C.A. § 1151, and whether new and material evidence has 
been submitted to reopen the claim for service connection for 
depressive neurosis for accrued benefit purposes must also be 
remanded so that the appellant may receive VCAA notice in 
compliance with the recent Court of Appeals for Veterans' 
Claims (Court) decisions in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that in a claim for benefits for the cause of a veteran's 
death, VA's duty to notify under 38 U.S.C.A 
§ 5103(a) must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

In Kent, the Court held that VA's duty to notify included 
advising the claimant of the evidence and information that is 
necessary to reopen the claim and notifying the claimant of 
the evidence and information that is necessary to establish 
her entitlement to the underlying claim for the benefit 
sought by the claimant.  It further held that VA must, in the 
context of a claim to reopen, examine the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  supra.





Therefore, this case is REMANDED to the RO/AMC for the 
following actions:  

1.  In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.

2.  The RO/AMC will also advise the 
claimant of what evidence would 
substantiate her claim to reopen for 
service connection for depressive 
neurosis for accrued benefit purposes 
last finally denied in a September 1971 
rating decision.  Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish her entitlement to 
the underlying claim for the benefits 
sought by the claimant.  In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefit Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

3.  The RO/AMC will also obtain a review 
of the claims files by an appropriate 
health care provider, who shall provide 
opinions on the following questions:  

(1) whether the Veteran's cervical 
lordosis, considered a 
developmental disability, was 
aggravated by service; 

(2) if the reviewer concludes that 
the cervical lordosis was 
aggravated by service, was there 
aggravation of the Veteran's 
preexisting headaches due to his 
cervical lordosis; and 

(3) whether the Veteran had a spine 
and spinal cord disability that was 
incurred or aggravated by service.  

The entire claims folders must be made 
available to the reviewer in conjunction 
with this review.   The reviewer should 
acknowledge receipt and review of the 
claims files and the remand in any 
report generated.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.  

4.  The RO/AMC must also obtain an 
opinion from an appropriate health care 
provider, after review of the claims 
files, on whether the Veteran's death 
from a large left MCA stroke in February 
2005 was due to service or was the result 
of VA hospital care, medical or surgical 
treatment, or examination in February 
2005.  In particular, was the veteran's 
death caused by VA carelessness, 
negligence, lack of proper skill, error 
in judgment, and:

a. Did VA fail to exercise the 
degree of care that would be 
expected or a reasonable health care 
provider; or;

b. Was the Veteran's death due to an 
event not reasonable foreseeable? 

The entire claims folders must be made 
available to the reviewer in conjunction 
with this review.   The reviewer must 
provide the complete rationale for any 
opinions rendered.  The report prepared 
must be typed.

5.  After completion of the above, and 
any additional development of the 
evidence deemed warranted, the RO/AMC 
should review the record, to include all 
additional evidence, and readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the appellant and her 
attorney should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


